Appeal by defendant, by permission, from an order of the Supreme Court, Queens County, dated May 7, 1980, which denied his motion to vacate a judgment of the same court rendered February 10, 1976. Order affirmed. The absence of defendant and his counsel from the informal interviews conducted by the Trial Judge with two of the jurors does not mandate reversal of the judgment of conviction (see People v Mullen, 44 NY2d 1; People v Andriani, 67 AD2d 20, after remand 73 AD2d 864, cert den sub nom. Boutureira v New York, 444 US 866; cf. Carlisle v County of Nassau, 64 AD2d 15; People ex rel. Wilder v Markley, 29 AD2d 542; People v O’Keefe, 281 App Div 409, affd 306 NY 619). The record shows that defendant waived any objection to the manner in which the juror interviews were conducted or any claim that his lawyer was not provided with the accurate content of those interviews. Mollen, P. J., Titone, Lazer and Cohalan, JJ., concur.